AMENDED AND RESTATED

UNITED AUTO GROUP, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

October 20, 2004

I. Introduction and Definitions



  A.   Purpose. The purpose of this Plan is to promote the interests of United
Auto Group, Inc. and its affiliates and stockholders by helping to attract and
retain highly qualified non-employee directors. This Plan amends and restates
the Amended and Restated United Auto Group, Inc. Non-Employee Director
Compensation Plan adopted by the Board of Directors on December 10, 2003.



  B.   Definitions. Unless the context clearly indicates otherwise, the
following terms, when used in the Plan, shall have the meanings set forth in
this section:

1. “Board” shall mean the Board of Directors of the Company.



  2.   “Company” shall mean United Auto Group, Inc., a Delaware corporation, and
any successor corporation.

3. “Director” shall mean a member of the Board.

4. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.



  5.   “Non-Employee Director” shall mean a Director who is not also a salaried
employee of the Company or any of its subsidiaries.



  6.   “Payment Date” shall mean a date selected by the Board which falls within
the first quarter of the year following the year in which a Non-Employee
Director served on the Board.



  7.   “Plan” shall mean this Amended and Restated United Auto Group, Inc.
Non-Employee Director Compensation Plan, as set forth herein and as it may be
amended from time to time.



  8.   “Stock” shall mean shares of the Voting Common Stock of the Company, par
value $0.0001 per share.

II. Non-Employee Director Fees



  A.   Fee. Each Non-Employee Director shall be paid for each year or partial
year of service a fee of $40,000 or, in the event the Director is a member of
the Audit Committee of the Board, $45,000 (pro rated for partial years) (the
“Fee”). The Fee may reduced, increased or otherwise amended from time to time by
the Board and all references to the Fee shall include such amounts as so
amended.



  B.   Manner of Payment. The Non-Employee Director must annually elect whether
to receive the Fee in the form of cash or Stock. This election must be received
by the Company on or before December 31 (the “Election Date”) of each year. Once
made, this election is irrevocable for such year.



  C.   Payment Date. That portion of the Fee not deferred shall be paid on the
Payment Date. If a Non-Employee Director fails to elect the manner of payment of
the Fee by the Election Date, or if a Non-Employee Director’s election to
receive the Fee in Stock has not been previously approved by the Board, then
that Non-Employee Director’s Fee shall be payable in Cash.

D. Election to Receive Fee in Stock



  1.   A Non-Employee Director’s election to receive the Fee in Stock must be
approved by the Board prior to the Payment Date.



  2.   If a Non-Employee Director’s election is approved by the Board, then the
Non-Employee Director’s Fee, if not deferred, shall be paid in shares of Stock
or, if deferred, then payable in Units, the number of which will be determined
as follows: by dividing the Fee, (or the prorated portion for partial years) by
the average of the closing market price of the Stock as reported on the New York
Stock Exchange for the 20 trading days immediately preceding and including the
Payment Date.



  3.   Such shares of Stock shall not be subject to any transfer or resale
restrictions other than those applicable under federal and state securities
laws.



  4.   If a Non-Employee Director becomes a member of the Board after the
Election Date, then such Director may elect to receive the Fee in the form of
Stock on the Payment Date by making such election within 30 days after becoming
a Director, provided that such election shall be subject to approval by the
Board.

III. Deferral of Non-Employee Director Fee.



  A.   Introduction: Non-Employee Directors, on an individual basis, may defer
all or part of their Fee until such time as their service on the Board
terminates.



  B.   Manner of Deferral: On or before the Election Date, a Non-Employee
Director may elect to defer all or a portion of the Fee (the “Deferred Fee”).
Such election shall be irrevocable for the period of service for which the Fee
is payable. The Deferred Fee will be credited to the Non-Employee Director’s
deferred fees account (the “Deferred Fees Account”) as of the Payment Date and
accounted for pursuant to the manner of payment elected by the Non-Employee
Director until fully paid out.



  C.   Deferral of Stock: If a Non-Employee Director elects to receive the Fee
in Stock, the payment of which has been deferred in whole or in part, then the
Non-Employee Director’s Deferred Fees Account will be credited with the number
of stock units (“Units”), calculated to the nearest thousandths of a Unit,
determined by dividing the amount of the Deferred Fee by the average of the
closing market price of the Stock as reported on the New York Stock Exchange for
the 20 trading days immediately preceding and including the Payment Date. The
Non-Employee Director’s Deferred Fees Account will also be credited with the
number of Units determined by multiplying the number of Units in the
Non-Employee Director’s Deferred Fees Account by any per share cash dividends
declared by the Company on its Stock and dividing the product by the closing
market price of the Stock as reported on the New York Stock Exchange on the
related dividend payment date, and also by multiplying the number of Units in
the Non-Employee Director’s Deferred Fees Account by any stock dividends
declared by the Company on its Stock.



  D.   Deferral of Cash: If a Non-Employee Director elects to receive the Fee in
cash, the payment of which has been deferred in whole or in part, then the
Non-Employee Director’s Deferred Fees Account (a) will be credited on the
Payment Date in an amount equal to the Deferred Fee, and (b) will be credited as
of the end of each calendar quarter additional compensation equal to interest on
the amounts credited to such account from the date credited (or the end of the
preceding quarter, if later) to the end of such quarter at the rate of interest
payable on the last issue of U.S. 90-day Treasury Bills made prior to the end of
such quarter, as published in the Wall Street Journal.



  E.   Recapitalization: If, as a result of a recapitalization of the Company
(including stock splits), the Company’s outstanding shares of Stock shall be
changed into a greater or smaller number of shares, the number of Units credited
to a Non-Employee Director’s Deferred Fees Account shall be appropriately
adjusted on the same basis.

F. Distribution of Deferred Fees.



  1.   Upon a Non-Employee Director’s retirement, death or other termination of
his membership on the Board (collectively, “Termination”), the Non-Employee
Director shall receive the amount credited to his Deferred Fees Account in five
substantially equal annual installments commencing on the first Payment Date
following the Non-Employee Director’s Termination (the “Installment Payment
Date”). Upon request of the Non-Employee Director, and subject to the Board’s
approval, distributions may be made in a lump sum following the Non-Employee
Director’s Termination or in installments, equal or otherwise, more rapidly than
provided in this paragraph.



  2.   Survivor Payout Elections. In the event of a Non-Employee Director’s
death prior to receiving all entitled deferred payments, the value of the
Deferred Fees Account on the date of the Non-Employee Director’s death shall be
determined and paid to the beneficiary(s) designated by the Non-Employee
Director (or, failing such designation, to the Non-Employee Director’s estate)
in accordance with the installment schedule set forth in paragraph F(1) above,
unless the Non-Employee Director has elected to have the remaining payments made
in a single lump sum upon his death, in which case a lump sum payment will be
made to the designated beneficiaries or the Non-Employee Director’s estate as
soon as practicable after the Non-Employee Director’s death.

3. Form of Payment Elections.



  a)   All installment payments from the Non-Employee Director’s Deferred Fees
Account shall be in the form of cash.



  b)   Notwithstanding the preceding paragraph, upon request of the Non-Employee
Director, and subject to the Board’s approval, a Non-Employee Director, former
Non-Employee Director, or deceased Non-Employee Director’s beneficiary or legal
representative may elect at anytime to have any or all payouts, or remaining
payouts, of the Non-Employee Director’s Deferred Fees Account paid out in cash
or in shares of the Stock.

4. Determination of Amount of Cash Installment Payments.



  a)   The amount of the first cash installment payment shall be a fraction of
the Cash and/or Units in the Non-Employee Director’s Deferred Fees Account on
the first Installment Payment Date, the numerator of which is one and the
denominator of which is the total number of installments elected. Each
subsequent installment shall be calculated in the same manner as of each
subsequent Installment Payment Date except that the denominator shall be reduced
by the number of installments which have been previously paid.



  b)   The amount of cash payable for deferred fees accounted for as Units based
on the Company’s Stock value will be paid as described above, based on the
number of Units in the Non-Employee Director’s Deferred Fees Account on the
Installment Payment Date multiplied by the closing market price of the Company’s
Stock as reported on the New York Stock Exchange on the last trading day
preceding the Installment Payment Date.

5. Determination of Amount of Installment Payments in Shares of Stock.



  (a)   The amount of the first installment payment payable in shares of the
Stock for deferred fees shall be a fraction of the value of the Cash and/or
Units in the Non-Employee Director’s Deferred Fees Account on the date of the
first Installment Payment Date, the numerator of which is one and the
denominator of which is the total number of installments elected. Each
subsequent installment shall be calculated in the same manner as of each
subsequent Installment Payment Date except that the denominator shall be reduced
by the number of installments which have been previously paid.



  (b)   If a payout to be made in shares of the Stock is based on deferred fees
accounted for as Cash, the number of shares payable shall be determined by
dividing the amount of cash that would otherwise be payable by the closing
market price of the Stock as reported on the New York Stock Exchange on the last
trading day preceding the Installment Payment Date.



  (c)   Except for the final installment payment, only whole shares shall be
payable, and the value of any fractional share payable shall re retained in the
Non-Employee Director’s Deferred Fees Account until the final installment
payment, at which time the value of any fractional share payable shall be paid
in cash, based on the fractional share multiplied by the closing market price of
Stock as reported on the New York Stock Exchange on the last trading day
preceding the Installment Payment Date.

IV. General Terms



  A.   Unfunded Plan. It is presently intended that the fund constitute an
unfunded plan for deferred compensation. No provision of the Plan shall require
the Company, for the purpose of satisfying any obligations under the Plan, to
purchase units or place any units in a trust or other entity to which
contributions are made or otherwise to segregate any assets, nor shall the
Company maintain separate bank accounts, books, records, or other evidence of
the existence of a segregated or separately maintained or administered fund for
such purposes.



  B.   Effective Date. The Amended and Restated Compensation Plan shall be
effective upon approval by the Board.



  C.   Amendment and Termination of the Plan. The Board in its discretion may
terminate the Plan or alter or amend the Plan or any part thereof from time to
time.



  D.   Rule 16b-3. The terms and conditions of each grant of a Stock or Units
under the Plan shall be approved in advance by the Board for purposes of the
exemption from Section 16(b) of the Exchange Act available under
Rule 16b-3(d)(1) and other applicable rules promulgated under Section 16 the
Exchange Act.



  E.   Nonassignability. It shall be a condition of this Plan (and all rights of
each Non-Employee Director and beneficiary shall be subject thereto) that no
amount payable hereunder shall be assignable in whole or in part, either
directly or by operation of law except by will or the laws of descent or
distribution. Further, no right or interest of each Non-Employee Director or
beneficiary under the Plan shall be liable for, or subject to, any obligation or
liability of such director or beneficiary, including claims for alimony or the
support of any spouse.

1





FORM OF NOTICE OF ELECTION FOR FORM OF PAYMENT FOR
NON-EMPLOYEE DIRECTOR SERVICES

TO: (Input Director’s Name and Address)

I. Manner of Payment Election

Pursuant to the United Auto Group, Inc.’s Non-Employee Director Compensation
Plan, for the annual fees payable to me as a Director of the Company for the
year ending December 31, 2003, I hereby irrevocably elect:

To receive shares of United Auto Group, Inc. Voting Common Stock, par value
$0.0001 per share, in lieu of cash in payment of the annual fee. The shares
should be issued according to instructions set forth below; or

Cash in payment of the annual fee.

II. Deferral Option Election

Pursuant to the United Auto Group, Inc.’s Non-Employee Compensation Plan, I
hereby irrevocably elect to defer the amount of the annual fee payable to me as
Director of the Company for the year ended December 31, 2003, as follows:

   % of, or $   of my annual fee.

The amount or percentage of the annual fee deferred shall be in the manner of
payment elected in Section I.

III. Beneficiary

A. If my membership on the Company’s Board of Directors is terminated by death,
or if I shall die after I cease to serve as a Director but before complete
distribution of my Deferred Fees Account, I direct the balance in such account
to be paid to:

   

Name of Designated Beneficiary

   

Address

   

     
   , 20   
Date
  Relationship to Me
   
Director

B. If my membership on the Company’s Board of Directors is terminated by death,
or if I shall die after I cease to serve as a Director but before complete
distribution of my Deferred Fees Account, I direct the balance in such account
to be paid:

In one lump sum to the Designated Beneficiary

In accordance with the Plan’s Installment Payment Schedule or the schedule
previously elected by me and approved by the Board.

IV. Special Instructions

   

   

   

V. Signature

     
   , 20   
Date
     
Director

Name:    

Address:    

   

Social Security Number:    

2